Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed November 28, 2021.

3.	Claim 1 has been amended.

4.	Claims 1-4 have been examined and are pending.


Response to Arguments
5.	Applicant’s arguments, filed November 28, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and searching Altberg et al. (US 2008/0215961), herein referred to as Altberg, has been cited to better teach the newly amended claim limitations.
Based on the rejections set forth below, claims 1-4 have been rejected and remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being patentable over Altberg et al. (US 2008/0215961) in view of official notice.
As per claim 1, Altberg teaches a method to establish a communication, link-invoked from any digital location via an embedded web-link, between a visitor device and a user device without personal contact information (see Altberg, [0036]: “the service can connect the caller and callee without revealing the contact information of one party to another, such as the actual telephone number”), comprising: 
receiving, from a linkable website element, an embedded web-link, a visitor click from the visitor device at a server referencing a unique Uniform Resource Locator (URL) found anywhere on the digital spectrum, to establish a communication channel between the visitor device and the user device and to enable an electronic chat, voice, or video that is invoked via the embedded web-link, thereby linking the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see Altberg, [0109]: “In one embodiment, the system may further allow the user to specify other identities to make connections for other types of real time communications, such as chat, instant messaging, video conferencing, etc”; [0258]: “Uniform Resource Locators (URLs) for call buttons embedded in web pages are used to collect directory information and statistic data, which can be used to facilitate searches of call buttons and/or callees”; and [0275]: “an Ether button can also be used for requesting a connection through a connection provider for communications in email, SMS, and/or instant messaging; and an instant messaging session can support communications in text, image, voice, and/or video”); 
performing a database lookup with the referenced unique URL, the database lookup retrieving a preferred communication method associated with the user device (see Altberg, [0059]: “The callee could, for instance, tell the system, via a web form or telephone IVR, that he is currently "taking calls" or "not taking calls" or "offering video" or "offering chat" or "taking appointments" or taking "arranged calls" or "callbacks." He could indicate that he is taking calls and is "by my phone," indicating a heightened presence”; and [0262]: “through collecting the referring URLs, the connection provider can establish a database or directory of web pages containing the links or icons which can be used for requesting connections to the callees (e.g., via callbacks). Since the links or icons represent the callees, the database or directory of web pages can be used to facilitate searches of callees”); 
-establishing the communication channel between the visitor device and the user device without personal contact information (see Altberg, [0036]: “the service can connect the caller and callee without revealing the contact information of one party to another, such as the actual telephone number”; and [0067]: “The VoIP phone connection can be established, whether the user inputs the callback phone number or if the VoIP connection simply connects the two parties without the need of a phone number”);
connecting the visitor device and the user device without revealing personal contact information (see Altberg, Abstract: “Methods and apparatuses to facilitate connections between peoples for real time communications”; and [0036]: “the service can connect the caller and callee without revealing the contact information of one party to another, such as the actual telephone number”);
providing link-invoked omni-channel chat, voice, and/or video between the visitor deice and the user device (see Altberg, [0201]: “it will be understood that the techniques for connecting people for real time communications can also be applied to other types of communications, such as video and other multimedia channels, chat, instant messaging, document sharing, or screen-sharing, common "whiteboarding," interactive TV or internet TV, etc”).
As per claim 2, which depends on claim 1, Altberg further teaches wherein the connecting the visitor device and the user device is via a network interface (see Altberg, [0067]: “In one embodiment, the user interface can be part of the VoIP client application (e.g., the user interface of a VoIP terminal, such as the user interface of a VoIP-enable phone, or an application window of a VoIP application running on a computer or a Personal Digital Assistant (PDA)). The VoIP phone connection can be established, whether the user inputs the callback phone number or if the VoIP connection simply connects the two parties without the need of a phone number”).
As per claim 3, Altberg teaches a server to establish a communication, link-invoked from any digital location via an embedded web-link, between a visitor device and a user device without personal contact information, comprising: 
a network interface configured to receive, from a linkable website element, a visitor click from the visitor device at the server referencing a unique Uniform Resource Locator (URL), thereby to link the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see claim 1 rejection above); 
a processor configured to perform a database lookup with the referenced unique URL, the database lookup retrieving a preferred communication method associated with the user device (see claim 1 rejection above); 
the network interface further configured to connect the visitor device and the user device without revealing personal contact information (see claim 1 rejection above).
As per claim 4, Altberg teaches a non-transitory computer readable storage medium encoded with data and instructions to establish a communication, link-invoked from any digital location via an embedded web-link, between a visitor device and a user device without personal contact information, when read by a computing device causes the computing device to: 
receive, from a linkable website element, a visitor click from the visitor device at a server referencing a unique Uniform Resource Locator (URL) with a network interface, thereby to link the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see claim 1 rejection above); 
perform a database lookup with the referenced unique URL, by a processor, the database lookup retrieving a preferred communication method associated with the user device (see claim 1 rejection above); 
connect the visitor device and the user device without revealing personal contact information (see claim 1 rejection above).


Conclusion
7.	For the reasons above, claims 1-4 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
December 17, 2021